WHITE, J.
This is an appeal by plaintiff from a judgment entered on or about June 2, 1937. Defendants moved to dismiss said appeal on the ground that appellant has taken no proceedings to perfect the same. Appellant opposes the motion on the ground that the trial court has refused to settle her proposed bill of exceptions, and that she now has pending in this court an alternative writ of mandate to compel the superior court to settle said proposed bill of exceptions, which the trial court struck from the files on the ground that the proposed bill as presented did not recite the truth and for numerous other reasons set forth in the trial court’s order.
We have this day filed an opinion and order in the aforesaid mandate proceeding (Nichols v. Smith, ante, p. 94 [76 Pac. (2d) 525]) discharging the alternative writ issued therein and denying a peremptory writ; and the certificate of the county clerk shows that there are now no proceedings pending in the court below either for a transcript or a bill of exceptions, and the record shows that the time for initiating such proceedings has long since expired.
It therefore follows that the appeal herein should be dismissed, and it is so ordered.
York, P. J., and Doran, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 14, 1938.